Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites a composition comprising: a polymeric blend comprising (A) from 50 wt% to 90 wt% of a first ethylene-based polymer having a density from 0.895 g/cc to 0.905 g/cc; and a melt index from 0.1 g/10 min to 50 g/10 min; (B) from 8 wt% to 48 wt% of a second ethylene-based polymer having a density from 0.935 g/cc to 0.967 g/cc; and a melt index from 0.1 g/10 min to 180 g/10 min; (C) from 0.01 wt% to 2.0 wt% of a slip agent, based on the total weight of the polymeric blend; the polymeric blend having (i) an overall density from 0.900 g/cc to 0.925 g/cc; and (ii) a coefficient of friction (COF) after aging for 1 week at 60°C from 0.001 to 0.400.

Independent claim 16 recites a composition comprising: a polymeric blend comprising (A) from 50 wt% to 90 wt% of a first ethylene-based polymer having a density from 0.895 g/cc to 0.905 g/cc; and a melt index from 0.1 g/10 min to 50 g/10 min; (B) from 8 wt% to 48 wt% of a second ethylene-based polymer having a density from 0.935 g/cc to 0.967 g/cc; and a melt index from 0.1 g/10 min to 180 g/10 min; (C) from 0.01 wt% to 2.0 wt% of a slip agent, based on the total weight of the polymeric blend. 

The recited composition comprises (A) the 50-90 wt% of low-density polyethylene, (B) the 8-48 wt% of a high-density polyethylene in combination with 0.01 wt% to 2.0 wt% of a slip agent, based on the total weight of the polymeric blend and although the prior art provides broad, general ranges for the amounts of polyethylene A (10-95 wt%) and polyethylene B (5-90 wt%) and broad, general ranges for the density of polyethylene A (0.86-0.92 g/cc) and polyethylene B (0.88-0.945 g/cc), it fails to disclose or render obvious the specific weight percent ranges in combination with the specific densities for polyethylenes A/B and slip agent that achieve the unexpected coefficient of friction. Applicant's specification specifically shows the criticality of the specific amounts and the specific properties for the combination of the low-density polyethylene, the high-density polyethylene and the slip agent in Table 2 of the instant Specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787